DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 only recites limitations which are already recited in claim 1 and therefore fails to further limit the preceding claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (WO2014/041690) in view of Rickers (JP2006-501504).  Yanagisawa teaches a reflective transparent screen 100/140/160 comprising: a first transparent layer 100a having an irregular surface 100b/140b/160a, a reflective layer formed on the irregular surface (paragraphs 36 and 84-85), and a second transparent layer 100c/layer below 140b in fig. 1)/(layer below 100c in fig. 9) formed on the irregular surface on which the reflective layer is formed, so as to fill irregularities. Yanagisawa also teaches the irregular surface including a region in which the slant angles in the first direction and in the second direction respectively change stepwise or continuously (paragraphs 85-88; Also see fig. 9).  
Yanagisawa teaches the salient features of the claimed invention except for the irregular surface of the first transparent layer having a slant angle in a first direction being within a range of from -44° to +44°, and a slant angle in a second direction perpendicular to the first direction being within a range of from -44° to +44°, the irregular surface being formed by random arrangement of unit lenses differing in shape in the first direction and in the second direction, the unit lenses being arranged so that the average interval is from 10 µm to 500 µm.  Rickers teaches a transparent screen in which an uneven surface thereof is formed by randomly arranging unit lenses in a first direction and a second direction. The applicant is directed to review paragraphs 32-33, 42-43 and fig. 1b. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Rickers for the purpose of reducing moire patterns.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have slant angles in the first and second direction from -44° to +44° (or, regarding claim 2 -35° to 40° and -18° to 40°) and an average interval from 10-500 µm for the purpose of utilizing an optimum range for a specific narrow view angle. The view angle is directly affected by the angle of the reflective In re Aller, 105 USPQ 233.
Regarding claims 4 and 5, both Yanagisawa and Rickers teach arranging the lenses in both directions.  Additionally Yanagisawa teaches “the position of the eye box can be appropriately changed in the vertical direction and / or the horizontal direction” and Rickers teaches “various spatial angle ranges can be selected vertically and horizontally.” Arranging the lenses in both directions allows for controlling the view angle both vertically and horizontally. Regarding claim 10, Rickers teaches the use of SiO2 as part of the reflective coating.  Regarding claim 11 a projector 200 to project an image on the reflective transparent screen is shown in the figures of Yanagisawa. The slant angles changed so that the brightness of reflected light from the reflective transparent screen becomes maximum as viewed by an observer has already been discussed as it pertains to maximizing the projection light in the viewing angle.  

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (WO2014/041690) in view of Rickers (JP2006-501504) and further in view of Lou (CN 104298063). Yanagisawa in view of Rickers teaches the salient features of the claimed invention except for wherein the irregular surface has micro-irregularities. Lou teaches in figures 1 and 3-4 that it was known to provide the irregular surface with micro-irregularities 4.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Lou for the purpose of diffusion within the viewing angle to enhance image quality. 
Regarding micro-irregularities with a scattering angle within ±50°or ±20° and a surface roughness of 0.005-5µm, Lou teaches “The diffusion structure 4 in this embodiment adopts a microlens are determined by the size and shape of the observation area and the distance between the observer and the screen.”  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a scattering angle within ±50°or ±20° or a surface roughness of 0.005-5µm for the purpose of utilizing an optimum range for a specific narrow view angle. The applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (WO2014/041690) in view of Rickers (JP2006-501504) and further in view of Yanai (U.S. Publication No. 2018/0074315). Yanagisawa teaches that the difference between the first and second transparent layers should be minimized and preferably the same material is used for both layers. Yanagisawa in view of Rickers teaches the salient features of the claimed invention except for a resin having a refractive index of at least 1.4. Yanai teaches in paragraphs 54 and 168 that it was known to use a resin having a refractive index of at least 1.4. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Yanai for the purpose of preventing image degradation. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruta (U.S. Patent No. 9188847) teaches an average surface roughness on a reflective layer. Kageyama (U.S. Patent No. 8107165) is directed to a HUD projection screen with a narrow viewing angle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852